DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed November 24, 2020.
Claims 1-31 are pending.
Claims 1-20 have been examined.
Claims 21-31 are withdrawn below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, recites, “in response to one or more command signals generated by the user input system” however, the originally-filed specification is silent with respect to any algorithm or flow chart to describe how the command signal is generated by user input device is performed. The originally-filed specification discloses, see paragraph [00128], “Thus, among other improvements, the invention provides mobile, desktop, and other user communication devices or controllers 106, each such device comprising one or more wireless data communication systems 811, such NFC, RFID, and/or other wireless signal transmitters and/or receivers; one or more data processors 822; one or more user input systems, such as keyboards, keypads, touch screens, 804, 805, 835, 815, 812, etc.; and one or more persistent .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, for example, recites “receiving a message comprising an indication that the transaction was one of approved or not approved, the message received from at least one of: the transaction adjudication system; the merchant system; or the second mobile device.” This limitation does not limit the functionality of mobile communication device because this limitation is outside the scope of the claimed mobile communication device. Furthermore, this limitation falls outside the scope of the claimed invention because it recites operation not performed by the mobile communication device. Therefor this claim element does not receive any patentable weight. Appropriate correction is required.

Claim 1 recites the phrase “using the at least one wireless data output system”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 1 recites “receive a payment transaction request from a second mobile communication device”. The claim missing/omitted a first commination device. Furthermore, the omitted steps are:  claim 1 generated by the user input system”. The claim missing/omitted generating step/function. Appropriate correction is required.

Claim 8, for example, the limitation “The mobile communication device of claim 1, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the device to receive” which renders the claims indefinite. It is unclear to a person of ordinary skill in the art, which device (e.g. mobile communication device or second mobile communication device) “the device” is referring to. Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1).

Regarding claim 1: Mohamed discloses: A mobile communication device comprising (Mohamed [0067] In implementation of the various embodiments, embodiments of the invention may comprise a personal computing device, such as a personal computer, laptop, PDA, cellular phone or other personal computing or communication devices”) (see paragraph [0070] and Fig. 1, Fig. 3 and Fig. 4 and related text):
at least one [network] data system (see paragraph [0074] and Fig. 4 and related text);
at least one data processor (e.g., 412) (see paragraph [0074] and Fig. 4 and related text);
at least one user input system (e.g., Input/output) (see paragraphs [0074] and Fig. 4 and related text) and
at least one persistent memory device (e.g., memory 414), the at least one persistent memory device comprising stored data representing at least (see paragraph [0074] and Fig. 4 and related text):
at least one authorization data set configurable to comprise data representing at least an authorized transaction limit (e.g., money amount) and one or more secure identifiers associated with a transaction payment account (see paragraph [0057] and Fig. 2 and related text); and
one or more sets of machine-interpretable instructions (see paragraph [0074] and [0032] and Fig. 1 and Fig. 4 and related text):
the at least one date processor adapted by execution of the one or more set of stored machine-interpretable instructions to (see paragraph [0074]-[0075] and Fig. 4 and related text):
receive a payment transaction request from a second mobile communication device, the transaction request comprising data elements associated with a  a merchant system (Mohamed [0067], “A payment server 130 can receive a request for a token to be issued for a specified money amount, as shown in step 301. The request can be from a user, for example. The request can be made via a computer or mobile device 120 of the user. The request can be communicated to the payment server via the Internet 140”, [0039] “The user can send a request to a payment provider for a token, as shown in step 201. For example, the user can send the request from the mobile device 120 to the payment server 130 via the Internet 140. The request can be sent via a cellular telephone, desktop computer, or any other device suitable for sending the request.”), said data element including at least a transaction value (e.g., a money amount / limitations) and a merchant identifier (Mohamed [0067], “The token can include information representative of an identification of the recipient”), (see paragraph [0067], [0039]-[0040], [0031] and [0015]-[0016] and Fig. 2 and Fig. 3 and related text);
in response to one or more command signals generated by the user input system, access data representing an authorized transaction data set (Mohamed [0068] “The payment server 130 can access the user account 133, as shown in step 302. The user account can be stored in the memory 132 of the server 130. The payment server 130 can determine, from information in the user account 133, whether or not the user is authorized to have the token issue for the specified money amount, as shown in step 303”), (see paragraph [0068] and Fig. 2 and Fig. 3 and related text);
using the accessed at least one authorization data set, generate a tokenized transaction data set, the tokenized transaction data set comprising data representing an authorized transaction value, the merchant identifier and at least one secure identifier comprising data from the at least one authorization data set, the  data useable by a transaction adjudication system for adjudicating completion of a payment transaction (Mohamed [0068], “The payment server 130 can cause the token to be generated if the user is authorized to have the token issue for the specified money amount, as shown in step 304. The token can be generated by the payment server 130, a dedicated token server, or any other device. The payment server can then issue the token, as shown in step 305”) (see paragraph [0069]-[0070] and [0057] and Fig. 2 and Fig. 3 and related text);
using the at least one [network] data output system, route the tokenized transaction data to the second mobile communication device for use in completing the payment transaction (Mohamed [0057], “The payment provider can issue the token, as shown in step 203. When the token is issued, the payment server 130 can send information regarding the token to the user and/or the recipient”, [0035], “The user can have a user mobile device 120 to interact with a recipient of a payment token, the payment provider, and/or one or more merchants to create and send the payment token”), (see paragraph [0069], [0057], [0061] and [0035] and Fig. 2 and Fig. 3 and related text); and
receiving  a message comprising an indication that the transaction was one of approved or not approved, the message received from at least one of (Mohamed [0064], “The payment server 130 can thus authenticate the recipient and can communicate this authentication to the merchant device 110 so that the purchase transaction can be completed”, [0083] “A user can monitor all or any desired portion of the token generation, token issuing, and token use processes. For example, the user can be notified when the token is used. Such notification can include the date and time of the purchase transaction, the name of the recipient, the identification of the merchant, the identification of the product or products purchased, and the cost of the product or products purchased”), (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text):
the transaction […]; 
the merchant system (see paragraphs [0046],  [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); or
the […].

Mohamed discloses notifying that the transaction was approved or completed.
Mohamed does not expressly discloses, receiving  a message comprising an indication that the transaction was one of approved or not approved, the message received from at least one of: transaction adjudication system and the second mobile device.

Oskolkov discloses:
receiving (e.g., notifying) a message comprising an indication (e.g., notifying the first and/or second user of the failure to complete the fund transfer, in accordance with predefined transfer criteria) that the transaction was one of approved or not approved, the message received from at least one of (see paragraphs [0062], [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text):
the transaction adjudication system (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text); 
the second mobile device (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

In addition with respect to “data useable” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C)."

Regarding claims 2 and 14: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly discloses, however Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set is output (step 1512, transmitting) by the at least one wireless data output system in a format for use by the second mobile communication device in generating a machine-readable optical object (e.g., bar code) comprising elements representing the tokenized transaction data set. (See paragraphs [0064], [0069], [0176] and Fig. 15 and Fig. 21 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claim 4
Mohamed does not expressly discloses, however Oskolkov discloses: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a bar code (See paragraphs [0064] and [0069]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claims 5 and 17: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as [limited to use] (See paragraph [0011]).

Mohamed does not expressly discloses, a single-use delimiter.
Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as a single-use delimiter (a one-time secure token) (See paragraph [0065]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function such a one-time secure token to enhance user experience and security.

Regarding claim 6: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as a time delimiter (predefined amount of time) (See paragraph [0011]).

Regarding claim 7: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly discloses, however Oskolkov discloses: The mobile communication device of Claim 1, wherein the tokenized transaction data set comprises data interpretable by the transaction adjudication system as instructions associated with completion of the payment transaction (step 1806, fund request notification) (See paragraph [0074-0075] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claim 9
Mohamed further discloses: The mobile communication device of claim 1, comprising at least one network communication system, and wherein the at least one processor causes the mobile communication device to access at least a part of the data representing an authorized transaction data set using the network communication system (see paragraph [0074]-[0075] and Fig. 4 and related text).

Regarding claim 10: Mohamed and Oskolkov, discloses as shown above.
Mohamed further discloses: The mobile communication device of claim 1, wherein the authorized transaction limit is equal to the authorized transaction value (Mohamed [0009], “a request that a token for a specified money amount be issued by the payment provider” (see paragraphs [0009], [0013] and [0040]).

Regarding claim 13: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: A mobile communication device comprising:
at least one [network] data input system (see paragraph [0074] and Fig. 4 and related text); 
at least one data processor (e.g., 412) (see paragraph [0074] and Fig. 4 and related text); 
at least one user input system (e.g., Input/output) (see paragraphs [0074] and Fig. 4 and related text)
at least one persistent memory device (e.g., memory 414), the at least one persistent memory device comprising stored data representing at least (see paragraph [0074] and Fig. 4 and related text):
at least one authorization data set configurable to comprise data representing at least an authorized transaction limit (e.g., money amount) and one or more secure identifiers associated with a transaction payment account (see paragraph [0057] and Fig. 2 and related text); and
one or more sets of machine-interpretable instructions (see paragraph [0074] and Fig. 4 and related text):
the at least one date processor adapted by execution of the one or more set of stored machine-interpretable instructions to (see paragraph [0074]-[0075] and Fig. 4 and related text):
receive payment transaction details from a merchant device for payment transaction, the payment transaction details include at least a transition value and a merchant identifier (Mohamed [0034], “The merchant device 110 can communicate with the payment server 130, such as via a network”… [0032], “The system can include a store 101 having a merchant device 110 to handle purchase transactions between the store 101 and consumers or users. The store 101 can be a brick and mortar store, an online store, or any other type of store. The merchant device 110 can be merchant checkout or point of sale system, a computer, a server, a computing tablet, a mobile device, or any other device suitable for facilitating checkout via the payment provider. The merchant device 110 can have a processor 111 and a memory 112. The processor 110 can execute a software program stored in the memory 112 for facilitating purchase transactions using tokens via the payment provider.”), (see paragraphs [0034]-[0036] and Fig. 2 and Fig. 3 and related text)
send a payment transaction request to a second mobile communication device, the transaction request comprising data elements associated with the payment transaction with the merchant system, said data element including at least a transaction value (e.g., a money amount / limitations) and a merchant identifier (see paragraph [0067], [0039]-[0040], [0031] and [0015]-[0016] and Fig. 2 and Fig. 3 and related text);
receive from a second mobile communication device data representing a tokenized transaction data set, the tokenized transaction data set comprising data representing an authorized transaction value, the merchant identifier, and at least one secure identifier, data useable by a transaction adjudication system  for adjudicating completion of the payment transaction (see paragraph [0058]-[0059] and Fig. 2 and Fig. 3 and related text);
using the at least one wireless data system, route the tokenized transaction data set to the transaction adjudication system in adjudicating the payment transaction (see paragraph [0069], [0057], [0061] and [0035] and Fig. 2 and Fig. 3 and related text)
receiving a message comprising an indication that the transaction was one of approved or not approved, the message received from at least one of (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text): 
the transaction adjudication system (see paragraphs [0046],  [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); 
the merchant system (see paragraphs [0046],  [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); or
the […].

Mohamed discloses notifying that the transaction was approved or completed.
Mohamed does not expressly discloses, receiving  a message comprising an indication that the transaction was one of approved or not approved, the message received from at least one of: transaction adjudication system and the second mobile device.

Oskolkov discloses:
receiving (e.g., notifying) a message comprising an indication (e.g., notifying the first and/or second user of the failure to complete the fund transfer, in accordance with predefined transfer criteria) that the transaction was one of approved or not approved, the message received from at least one of (see paragraphs [0062], [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text): 
the transaction adjudication system (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text); 
the second mobile device (see paragraphs [0149], [0151], [0155], [0161] and [0167] and Fig. 18 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

In addition with respect to “data useable” is intended use of the device and does not limit the scope of the claims. It has been held language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C)."

Regarding claim 16: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed does not expressly discloses, however Oskolkov discloses: The mobile communication device of Claim 13, wherein the at least one wireless data output system (see paragraph [0064]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to present optical object (e.g., bar code) to enhance user experience and security.

Regarding claim 18: Mohamed and Oskolkov, discloses as shown above, discloses as shown above.
Mohamed further discloses: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: 
[…];
generate a transaction confirmation data set (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text); and
output the transaction confirmation data set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system (see paragraphs [0046], [0083], [0008], [0013], [0025], [0029]-[0030], [0032] and [0036] and Fig. 1 and related text).

Mohamed does not expressly discloses, however Oskolkov discloses: 
using at least one of the wireless data input system and a network communication system, receive from the transaction adjudication system data representing confirmation of the completion of the payment transaction (step 1812, (e.g., send fund transfer message to communication address) (see paragraph [0167] and Fig. 18 and related text).

Examiner notes, alternatively Oskolkov further discloses:
generate a transaction confirmation (a response to the fund request notification) data set (step 1810) (see paragraph [0166] and Fig. # and related text); and
output the transaction confirmation data set to the second mobile communication device (step 1004), using at least one of the wireless data output system and the same or another network communication system (see paragraphs [0138-0139] and [0115-117] and Fig. 4 and Fig. 10 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohamed with Oskolkov and to include a function to receive transaction processing notification from additional entities/user devices to enhance user experience and security.

Regarding claim 19:
Mohamed furtherdiscloses: The mobile communication device of claim 13, wherein the transaction adjudication system comprises a merchant transaction processing system (see paragraphs [0016], [0032], [0034] and [0046] Fig. 1 and Fig. 2 and related text).

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US 20150254655 A1).

Regarding claim 11: Mohamed and Oskolkov, discloses as shown above.
Mohamed doesn’t explicitly discloses: The mobile communication device of claim 1, wherein the authorized transaction limit is greater the authorized transaction value.

However Bondesen discloses: The mobile communication device of claim 1, wherein the authorized transaction limit is greater (exceeds) the authorized transaction value (transaction-responsive limits) (see paragraph [0131-0132]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with Bondesen to include an amount of money limitation (transaction-responsive limits) for an electronic transaction to enhance validation security.

Regarding claim 12:
Mohamed doesn’t explicitly discloses: The mobile communication device of claim 1, wherein at least one of the authorized transaction limit and the authorized transaction value is generated using signals received from the user input system.

However Bondesen discloses: The mobile communication device of claim 1, wherein at least one of the authorized transaction limit and the authorized transaction value is generated using signals received from the user input system (Bondesen, see paragraphs [0048], [0129] and [0131-0132] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with Bondesen to include an amount of money limitation (transaction-responsive limits) for an electronic transaction to enhance validation security.

Regarding claim 20: Mohamed, Oskolkov and Bondesen, discloses as shown above.
Mohamed doesn’t explicitly discloses: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: output to the same or another merchant transaction processing system data useful for confirming execution of the transaction set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system.

However Bondesen discloses: The mobile communication device of claim 13, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the mobile communication device to: output to the same or another merchant transaction processing system data useful for confirming execution of the transaction set to the second mobile communication device, using at least one of the wireless data output system and the same or another network communication system (Bondesen, see paragraphs [0049-0051] and Fig. 1 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed and Oskolkov with Bondesen to include an amount of money limitation (transaction-responsive limits) for an electronic transaction to enhance validation security.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US 20150254655 A1) and further in view of Kannanari (US 8682802 B1).

Regarding claims 3 and 15: Mohamed, Oskolkov and Bondesen, discloses as shown above.
Mohamed doesn’t explicitly discloses: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a Quick Response (QR) code.

However Kannanari discloses: The mobile communication device of Claim 2, wherein the machine-readable optical object comprises a Quick Response (QR) code (See Column [2], LN [5-18]; Column [3], LN [26-43] and Fig. 1 and Fig. 6 and related text).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed, Oskolkov and Bondesen with Kannanari to include feature such as Quick Response (QR) to enhance user experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed (US 20130339188 A1) in view of Oskolkov (US 20130060708 A1) further in view of Bondesen (US 20150254655 A1) further in view of Kannanari (US 8682802 B1) and further in view of Postrel (US 20120271705 A1).

Regarding claim 8: Mohamed, Oskolkov, Bondesen and Kannanari, discloses as shown above , discloses as shown above.
Mohamed doesn’t explicitly discloses: The mobile communication device of claim 1, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the device to receive, from at least one of the transaction adjudication system and the second mobile communication device, data representing at least one reward associated with completion of the payment transaction.

However Postrel discloses: The mobile communication device of claim 1, wherein the stored data representing instructions interpretable by the at least one processor are further configured to cause the device to receive, from at least one of the transaction adjudication system (User Reward Accts) / Issuer computer) and the second mobile communication device (Merchant computer), data representing at least one reward associated with completion of the payment transaction (see paragraph [0139-0141] and [0148]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohamed, Oskolkov, Bondesen and Kannanari with Postrel to include feature such as rewards to enhance user experience.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (pages 10-11):
“While Applicant does not necessarily agree that the claims are directed to an abstract idea, Applicant will focus the remarks below to Prong Two (with reference to the integration to a practical application formed by the claims) and Step 2B. Applicant reserves the right to further argue against this rejection in future, continuing and/or co-pending applications. 
Applicant notes that the Office Action includes a comment at page 5 that alleges that the judicial exception is not integrated into a practical application because the memory and processor "merely uses a computer as a tool to perform an abstract idea." Reconsideration is respectfully requested. 
First, Applicant notes that the same rationale used at page 6 to allege that additional elements are not sufficient to amount to significantly more under step 2B. Applicant 
Applicant respectfully submits that once a claim integrates allegedly judicial exceptions into a practical application, then "the analysis is done" as noted in the Revised Guidance. Since claims 1 and 13 do in fact claim subject matter that defines a practical application, they do in fact recite a practical application”.

Therefore, the amended claims are not being interpreted under 35 USC § 101 and 35 USC § 101 rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103:
Applicant’s arguments with respect to claim Claims 1-20 have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.

Conclusion
Any inquiry concerning his communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/MAMON OBEID/Primary Examiner, Art Unit 3699